Case 3:21-cv-00022-NKM-JCH Document 25 Filed 09/15/21 Page 1 of 1 Pageid#: 101



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                           CHARLOTTESVILLE DIVISION


                                                          Action No: 3:21CV00022
  Robert Schilling                                        Date: 7/15/2022
  vs.                                                     Judge: Norman K. Moon
                                                          Court Reporter: Mary Butenschoen
  Richard Jake Washburne, et al
                                                          Deputy Clerk: Heidi N. Wheeler



  Plaintiff Attorney(s)                           Defendant Attorney(s)
  Matthew Hardin                                  Jim Guynn



                                     LIST OF WITNESSES

  PLAINTIFF/GOVERNMENT:                            DEFENDANT:
  1.




 PROCEEDINGS:
 VIDEO MOTION HEARING [6] Motion to Dismiss             10:08-10:48= 48 min.

 Parties presents through counsel for hearing on motion to dismiss.

 Mr. Guynn argues defense motion.

 Mr. Hardin responds. Remarks by Court.

 Mr. Guynn responds.

 Order will issue.
